14‐4036‐cv 
Zurich Am. Ins. Co. v. Team Tankers A.S.  




                                         In the
             United States Court of Appeals
                           For the Second Circuit
                                        ________ 
                          AUGUST TERM 2015 
                            No. 14‐4036‐cv 
                                      
      ZURICH AMERICAN INSURANCE CO., as subrogee of Vinmar 
       International, Ltd., AND VINMAR INTERNATIONAL, LTD., 
                         Petitioners‐Appellants, 
                                      
                                    v. 
                                      
   TEAM TANKERS A.S. AND EITZEN CHEMICAL USA, in personam, AND 
  THE M/T SITEAM EXPLORER, her engines, tackle, apparel, etc., in rem, 
                         Respondents‐Appellees. 
                                      
                                 ________ 
                                      
            Appeal from the United States District Court 
                for the Southern District of New York 
                                 ________ 
                       
                     SUBMITTED: DECEMBER 8, 2015 
                      DECIDED: JANUARY 28, 2016 
                                 ________ 
                                      
Before: CABRANES, PARKER, and LOHIER, Circuit Judges. 
                                 ________ 
 
       This  appeal  presents  two  questions.    The  first,  which  we 
dispose  of  in  relatively  short  order,  is  whether  the  District  Court 
erred in confirming an arbitration award.  The second, which merits 
fuller  discussion,  is  whether  the  party  that  prevailed  in  arbitration 
was  entitled,  by  contract  or  statute,  to  recoup  the  fees  and  costs  it 
incurred in seeking to confirm the arbitral award before the District 
Court. 
       Petitioners‐appellants are Zurich American Insurance Co. and 
Vinmar International, Ltd.  They challenge two orders of the United 
States District Court for the Southern District of New York (William 
H.  Pauley  III,  Judge).    In  the  first,  entered  on  June  30,  2014,  the 
District  Court  denied  petitioners‐appellants’  motion  to  vacate  an 
arbitration award and granted the motion of respondents‐appellees  
Team  Tankers  A.S.,  Eitzen  Chemical  USA,  and  the  M/T  Siteam 
Explorer to confirm it.  In the second, entered on September 29, 2014, 
the  District  Court  awarded  respondents‐appellees  their  attorney’s 
fees and costs.   
       We AFFIRM the District Court’s June 30, 2014 order denying 
petitioners‐appellants’  motion  to  vacate  the  arbitral  award  and 
granting respondents‐appellees’ motion to confirm it but REVERSE 
the  District  Court’s  September  29,  2014  order  awarding  attorney’s 
fees  and  costs  to  respondents‐appellees because  the  award  was  not 
authorized under relevant law. 
                                  ________ 
                                        
                      John  T.  Lillis,  Jr.,  and  Nathan  T.  Williams, 
                      Kennedy  Lillis  Schmidt  &  English,  New  York, 
                      NY, for Petitioners‐Appellants. 



                                        2 
                   
                  Michael  J.  Frevola  and  F.  Robert  Denig,  Holland 
                  &  Knight  LLP,  New  York,  NY,  for  Respondents‐
                  Appellees. 
                               ________ 
                                    
JOSÉ A. CABRANES, Circuit Judge: 

       This  appeal  presents  two  questions.    The  first,  which  we 
dispose  of  in  relatively  short  order,  is  whether  the  District  Court 
erred in confirming an arbitration award.  The second, which merits 
fuller  discussion,  is  whether  the  party  that  prevailed  in  arbitration 
was  entitled,  by  contract  or  statute,  to  recoup  the  fees  and  costs  it 
incurred in seeking to confirm the arbitral award before the District 
Court. 
       Petitioners‐appellants  are  Zurich  American  Insurance  Co. 
(“Zurich”)  and  Vinmar  International,  Ltd.  (“Vinmar”)  (jointly,  the 
“petitioner” or the “shipper”).  The appeal challenges two orders of 
the  United  States  District  Court  for  the  Southern  District  of  New 
York (William H. Pauley III, Judge).  In the first, entered on June 30, 
2014,  the  District  Court  denied  the  petitioner’s  motion  to  vacate  an 
arbitration award and granted the motion of respondents‐appellees  
Team  Tankers  A.S.  (“Team  Tankers”),  Eitzen  Chemical  USA 
(“Eitzen”),  and  the  M/T  Siteam  Explorer  (the  “Siteam  Explorer”) 
(jointly,  the  “respondent”  or  the  “carrier”)  to  confirm  it.    In  the 
second,  entered  on  September  29,  2014,  the  District  Court  awarded 
the respondent its attorney’s fees and costs.   
       We AFFIRM the District Court’s June 30, 2014 order denying 
the petitioner’s motion to vacate the arbitral award and granting the 



                                        3 
respondent’s motion to confirm it but REVERSE the District Court’s 
September  29,  2014  order  awarding  attorney’s  fees  and  costs  to  the 
respondent  because  the  award  was  not  authorized  under  relevant 
law. 
                              BACKGROUND 

        In  June  2008,  Vinmar  chartered  from  Team  Tankers  a  ship 
called  the  M/T  Siteam  Explorer  to  move  a  large  quantity  of  a 
chemical  called  acrylonitrile  (ACN)  from  Houston,  Texas  to  Ulsan, 
South Korea.  J.A. 365; Zurich Am. Ins. Co. v. Team Tankers A.S., No. 
13‐CV‐8404 (WHP), 2014 WL 2945803, at *1 (S.D.N.Y. June 30, 2014).  
ACN  is  a  versatile  raw  material  that  is,  in  its  most  valuable  form, 
colorless.    J.A.  368‐70;  Zurich  Am.  Ins.  Co.,  2014  WL  2945803,  at  *1.  
Contact  with  other  chemicals  can  cause  ACN  to  “yellow”  (i.e., 
become  yellow  in  color),  which  is  evidence  of  a  change  in 
composition that reduces its value.  J.A. 365, 369‐70; Zurich Am. Ins. 
Co., 2014 WL 2945803, at *1‐2. 

        Vinmar planned to find a buyer for its cargo in Ulsan, but the 
ACN  market  dropped  while  the  Siteam  Explorer  was  at  sea.  
Accordingly, when the ship arrived in port in August 2008, the ACN 
was transferred into onshore tanks for storage.  J.A. 365‐66.  At that 
time, the ACN remained “on specification” for color—that is, it had 
not begun to yellow.  Zurich Am. Ins. Co., 2014 WL 2945803, at *1; see 
J.A. 366.    

        Six  weeks  later,  Vinmar  tested  the  stored  ACN  and  learned 
that it had yellowed beyond Vinmar’s quality standards.  J.A. 366.  It 




                                        4 
also  tested  a  sample  that  had  been  carried  on  the  Siteam  Explorer 
but  never  exposed  to  the  Ulsan  shore  tanks;  it  too  had  yellowed.  
J.A.  370;  Zurich  Am.  Ins.  Co.,  2014  WL  2945803,  at  *1.    A  sample 
pulled  from  tanks  in  Houston  that  had  not  been  carried  on  the 
Siteam Explorer had not yellowed at all.  J.A. 370. 

       Consistent  with  the  charter  agreement,  Vinmar  initiated 
arbitration before the Society of Maritime Arbitrators, Inc. (“SMA”).  
J.A.  366;  Zurich  Am.  Ins.  Co.,  2014  WL  2945803,  at  *2.    Vinmar 
attempted  to  show  that  it  had  delivered  the  ACN  to  Houston  in 
good  order  but  that  it  had  arrived  contaminated  in  Ulsan.    See  J.A. 
369‐71.    It  argued  that  the  ACN  had  been  contaminated  by  a 
chemical called “pygas” previously carried in the Siteam Explorer’s 
tanks.  See J.A. 369. 

       On  August  26,  2013,  applying  the  Carriage  of  Goods  by  Sea 
Act  (“COGSA”),  46  U.S.C.  §  30701  note,  the  arbitration  panel 
majority  held  that,  for  three  reasons,  Vinmar  was  not  entitled  to 
relief.  It held, first, that Vinmar had not made out a prima facie case 
that the ACN had been damaged while aboard the vessel, J.A. 370‐
73;  second,  that  even  if  Vinmar  had  made  out  a  prima  facie  case, 
Team  Tankers  had  shown  that  it  exercised  due  diligence  in 
transporting  the  cargo,  J.A.  373‐75;  and  third,  that  Vinmar  had  in 
any event failed to prove damages, J.A. 375‐76.   

       Following  the  panel’s  decision,  the  shipper,  Vinmar, 
petitioned  the  District  Court  on  November  25,  2013  to  vacate  the 
award  under  section  10  of  the  Federal  Arbitration  Act  (“FAA”),  9 




                                       5 
U.S.C.  §  1  et  seq.,1  arguing  that  the  panel  manifestly  disregarded 
COGSA  in  reaching  each  of  the  three  conclusions  described  above.  
See  J.A.  13‐16.    In  January  2014,  the  shipper  learned  that  the  panel 
chairman  had  died  as  a  result  of  a  brain  tumor  with  which  he  had 
been  diagnosed  during  the  arbitration,  and  of  which  he  never 
informed the parties.  Zurich Am. Ins. Co., 2014 WL 2945803, at *3, *8.  
Vinmar  amended  its  petition  to  argue  that  that  his  failure  to  do  so 
constituted  “corruption”  or  “misbehavior”  as  those  terms  are  used 
in the FAA.  J.A. 483‐86; see 9 U.S.C. § 10(a). 

           The  District  Court  held  that  the  arbitration  panel  had  not 
manifestly disregarded the law in determining that Vinmar had not 
made  out  a  prima  facie  case  under  COGSA;  accordingly,  the  Court 


1    Title 9, United States Code, Section 10 provides, in relevant part: 
           (a)  In  any  of  the  following  cases  the  United  States  court  in  and  for  the 
           district  wherein  the  award  was  made  may  make  an  order  vacating  the 
           award upon the application of any party to the arbitration— 
                   (1) where the award was procured by corruption, fraud, or undue 
                   means;  
                   (2)  where  there  was  evident  partiality  or  corruption  in  the 
                   arbitrators, or either of them; 
                   (3) where the arbitrators were guilty of misconduct in refusing to  
                   postpone the hearing, upon sufficient cause shown, or in refusing  
                   to hear evidence pertinent and material to the controversy; or of  
                   any other misbehavior by which the rights of any party have been  
                   prejudiced; or 
                   (4) where the arbitrators exceeded their powers, or so imperfectly  
                   executed them that a mutual, final, and definite award upon the  
                   subject matter submitted was not made. 




                                                 6 
declined  to  address  Vinmar’s  other  manifest‐disregard  arguments.  
Zurich Am. Ins. Co., 2014 WL 2945803, at *8.  It likewise held that the 
panel  chairman  had  not  been  guilty  of  “corruption”  or 
“misbehavior.”    Id. at  *8‐11.    On  the authority  of a  provision  in  the 
charter agreement stating that “[d]amages for breach of this Charter 
shall  include  all  provable  damages,  and  all  costs  of  suit  and 
attorneys  [sic]  fees  incurred  in  any  action  hereunder,”  the  District 
Court awarded the respondent carrier the fees and costs it incurred 
in connection with the district court proceeding.  Id. at *11. 

       On  appeal,  the  petitioner  shipper  argues  that  the  District 
Court  erred  in  three  respects:  (1)  concluding  that  the  arbitral  panel 
did  not  manifestly  disregard  the  law;  (2)  concluding  that  the  panel 
chairman had not been guilty of “corruption” or “misbehavior”; and 
(3) awarding attorney’s fees and costs to the respondent carrier.  We 
agree with the District Court’s decision to uphold the arbitral award.  
We  conclude,  however,  that  it  erred  in  awarding  the  respondent 
carrier its fees and costs.  

                                DISCUSSION 

                           I. The Arbitral Award 

       “[T]o  avoid  undermining  the  twin  goals  of  arbitration, 
namely,  settling  disputes  efficiently  and  avoiding  long  and 
expensive  litigation,”  arbitral  awards  “are  subject  to  very  limited 
review.”    Folkways  Music  Publishers,  Inc.  v.  Weiss,  989  F.2d  108,  111 
(2d  Cir.  1993).    Under  the  United  Nations  Convention  on  the 
Recognition  and  Enforcement  of  Foreign  Arbitral  Awards,  June  10, 




                                       7 
1958, 21 U.S.T. 2517, 330 U.N.T.S. 38 (the “New York Convention”), 
which governs this dispute, a court must confirm an arbitral award 
“unless  it  finds  one  of  the  grounds  for  refusal  or  deferral  of 
recognition  or  enforcement  of  the  award  specified  in  the  said 
Convention.”  9 U.S.C. § 207.2   

       The  award  in  this  case  having  been  rendered  in  the  United 
States, available grounds for vacatur include all the express grounds 
for vacating an award under the FAA.  See Yusuf Ahmed Alghanim & 
Sons v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997) (“The [New 
York]  Convention  specifically  contemplates  that  the  state  in  which 
. . . the award is made, will be free to set aside or modify an award in 
accordance  with  its  domestic  arbitral  law  and  its  full  panoply  of 
express and implied grounds for relief.”).  As relevant here, the FAA 
permits a court to vacate an arbitral award “where there was evident 
partiality  or  corruption  in  the  arbitrators,”  9  U.S.C.  §  10(a)(2),  or 
“where  the  arbitrators  were  guilty  . . . of  any  . . . misbehavior  by 
which the rights of any party have been prejudiced,” id. § 10(a)(3).  A 
court may also “set aside an arbitration award if it was rendered in 

2 Title 9, United States Code, Section 207—which is part of the statutory scheme 
that  “implements  the  . . . New  York  Convention,”  Schneider  v.  Kingdom  of 
Thailand, 688 F.3d 68, 71 (2d Cir. 2012)—reads in full as follows:  
       Within  three  years  after  an  arbitral  award  falling  under  the 
       Convention is made, any party to the arbitration may apply to any 
       court  having  jurisdiction  under  this  chapter  for  an  order 
       confirming the award as against any other party to the arbitration.  
       The  court  shall  confirm  the  award  unless  it  finds  one  of  the 
       grounds  for  refusal  or  deferral  of  recognition  or  enforcement  of 
       the award specified in the said Convention. 




                                          8 
manifest disregard of the law.”  Schwartz v. Merrill Lynch & Co., Inc., 
665 F.3d 444, 451 (2d Cir. 2011) (internal quotation marks omitted). 

       We conclude that the shipper has not established any ground 
for vacating the arbitral award.  On this point we agree entirely with 
the  District  Court’s  thorough  analysis,  see  Zurich  Am.  Ins.  Co.,  2014 
WL 2945803, and thus touch only briefly on the shipper’s arguments. 

                       A. Manifest Disregard of the Law 

       The  shipper’s  first  argument—that  the  arbitral  panel 
manifestly  disregarded  the  substantive  law  of  COGSA—is  easily 
rejected.  “A litigant seeking to vacate an arbitration award based on 
alleged  manifest  disregard  of  the  law  bears  a  heavy  burden  . . . .”  
T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339 (2d 
Cir.  2010)  (internal  quotation  marks  omitted).    A  court  may  vacate 
an arbitral award on this ground only if the court “finds both that (1) 
the  arbitrators  knew  of  a  governing  legal  principle  yet  refused  to 
apply  it  or  ignored  it  altogether,  and  (2)  the  law  ignored  by  the 
arbitrators  was  well  defined,  explicit,  and  clearly  applicable  to  the 
case.”  Wallace v. Buttar, 378 F.3d 182, 189 (2d Cir. 2004) (alterations 
omitted). 

       The  shipper’s  basic  argument,  briefly  stated,  is  that  the 
arbitration  panel  majority  disregarded  COGSA  by  requiring  the 
shipper  to  prove  the  cause  of  the  damage  to  its  cargo,  rather  than 
properly  applying  COGSA’s  burden‐shifting  regime.    See 
Transatlantic  Marine  Claims  v.  OOCL  Inspiration,  137  F.3d  94,  98‐99 
(2d  Cir.  1998)  (describing  COGSA’s  system  of  burdens  and 




                                       9 
presumptions).    We  disagree.    As  the  District  Court  carefully 
explained,  the  panel  majority  recognized  that  COGSA  permits  a 
shipper  to  make  a  prima  facie  case  by  establishing  that  it  delivered 
goods to a carrier in sound condition, and that the goods arrived in 
damaged condition following carriage.  See Zurich Am. Ins. Co., 2014 
WL  2945803,  at  *5‐8.    The  majority  simply  found  that  the  shipper’s 
evidence was insufficient to satisfy its initial burden under COGSA.  
See  J.A.  373  (“Claimants  have  not  shown,  by  a  preponderance  of 
evidence  or  otherwise,  that  the  alleged  contamination  took  place 
while the cargo was in the custody of the Siteam Explorer.”); J.A. 371 
(discussing weaknesses in the shipper’s evidentiary showing).  It is 
arguable  that  the  shipper’s  evidence  could  have  supported  a 
contrary conclusion, but that does not show that the panel majority 
manifestly disregarded the law. 

                      B. “Corruption” and “Misbehavior” 

       The shipper’s second argument is that the panel chairman was 
guilty of “corruption” or “misbehavior” because he failed to disclose 
his  illness  to  the  parties;  such  disclosure,  the  shipper  argues,  was 
required  by  the  SMA  Rules,  which  governed  the  conduct  of  the 
arbitration.  We find this argument no more convincing than did the 
District Court.  We will simply emphasize that the shipper’s attempt 
to secure vacatur based on a violation of private arbitral rules runs 
headlong into the principle that parties may not expand by contract 
the FAA’s grounds for vacating an award.  See Hall St. Assocs., LLC v. 
Mattel,  Inc.,  552  U.S.  576,  585‐88  (2008).    Parties  may,  of  course, 
“tailor  some,  even  many,  features  of  arbitration  by  contract,”  id.  at 




                                      10 
586  (citation  omitted);  but  if  an  arbitrator’s  failure  to  comply  with 
arbitral  rules,  without  more,  could  properly  be  considered 
“corruption”  or  “misbehavior,”  the  FAA’s  grounds  for  vacatur 
would  be  precisely  as  varied  and  expansive  as  the  rules  private 
parties might choose to adopt.  We accordingly reject this argument. 

       In  sum,  the  shipper  has  established  no  ground  on  which  to 
vacate  the  arbitral  award.    Accordingly,  the  District  Court  did  not 
err  in  denying  the  shipper’s  motion  to  vacate  the  award  and 
granting the carrier’s motion to confirm it.  

               II. The Award of Attorney’s Fees & Costs 

       We  conclude,  however,  that  the  District  Court  erred  in 
awarding  the  respondent  carrier  the  fees  and  costs  it  incurred  in 
seeking  to  confirm  the  award,  and  pause  to  explain  why  we  think 
the award untenable. 

       “Our basic point of  reference when considering the award of 
attorney’s fees is the bedrock principle known as the American Rule: 
Each  litigant  pays  his  own  attorney’s  fees,  win  or  lose,  unless  a 
statute  or  contract  provides  otherwise.”    Baker  Botts  L.L.P.  v. 
ASARCO LLC, 135 S. Ct. 2158, 2164 (2015).  In the proceeding below, 
the  District  Court  determined  that  this  “default  rule,”  id.  at  2168, 
was displaced by contract.  The Court awarded fees and costs to the 
respondent carrier under a provision of the charter agreement which 
reads: “BREACH.  Damages for breach of this Charter shall include 
all provable damages, and all costs of suit and attorney fees incurred 
in any action hereunder.”  J.A. 31.   




                                      11 
       We  hold  that  this  result  was  in  error.    By  its  terms,  this 
provision  authorizes  a  fee  award  against  a  party  that  breaches  the 
charter  agreement,  as  part  of  the  non‐breaching  party’s  damages.  
There  was  no  finding  below,  nor  indeed  any  suggestion,  that  the 
petitioner shipper breached the charter agreement. 

       The  respondent  carrier  argues  that  the  award  may  be 
sustained  on  the  theory  that  the  shipper  breached  the  parties’ 
contract  not  through  any  conduct  related  to  the  transport  of  the 
shipper’s cargo to South Korea, but through its conduct in litigation.  
The  carrier  reasons  that  the  parties  agreed  to  be  bound  by  the 
arbitral  panel’s  decision,  and  the  shipper  breached  that 
understanding by resisting entry of judgment on the award.   

       For two reasons, we are unconvinced.  First, the parties agreed 
to  arbitrate,  but  they  also  consented  to  confirmation  of  the  arbitral 
award  in  any  court  of  competent  jurisdiction.    See  J.A.  31.    In  so 
doing,  they  agreed  that  a  federal  court  would  have  authority  to 
confirm the award under the standards provided in the FAA.  See 9 
U.S.C.  §  9  (“If  the  parties  in  their  agreement  have  agreed  that  a 
judgment  of  the  court  shall  be  entered  upon  the  award  made 
pursuant to arbitration, . . . any party to the arbitration may apply to 
the court . . . for an order confirming the award, and thereupon the 
court  must  grant  such  an  order  unless  the  award  is  vacated, 
modified,  or  corrected  as  prescribed  in  sections  10  and  11  of  this 
title.”); Phoenix Aktiengesellschaft v. Ecoplas, Inc., 391 F.3d 433, 436 (2d 
Cir. 2004).  The parties having effectively incorporated FAA review 
into  their  contract,  the  argument  that  the  shipper  breached  that 




                                      12 
contract  by  making  arguments  the  FAA  permits  is  unconvincing.  
See  I/S  Stavborg  v.  Nat’l  Metal  Converters,  Inc.,  500  F.2d  424,  426  (2d 
Cir. 1974) (“One purpose of [9 U.S.C. § 9] is to ensure that the parties 
have  affirmatively  agreed  to  the  application  of  the  federal 
substantive law contemplated by the Act to the interpretation of the 
arbitration agreement into which they have entered.”).3 

        Second,  even  if  the  contract  did  oblige  the  shipper  to  forbear 
from resisting confirmation of the award, it would be to that extent 
unenforceable.    Read  that  way,  the  contract  would  authorize  a 
federal  court  to  confirm  the  arbitral  award  while  effectively 
preventing  that  court  from  ensuring  that  the  award  complied  with 
the FAA.  We have held that “[p]arties seeking to enforce arbitration 
awards  through  federal‐court  confirmation  judgments  may  not 
divest  the  courts  of  their  statutory  and  common‐law  authority  to 
review both the substance of the awards and the arbitral process for 
compliance with § 10(a) and the manifest disregard standard.”  Hoeft 
v.  MVL  Grp.,  Inc.,  343  F.3d  57,  66  (2d  Cir.  2003),  abrogated  on  other 
grounds by Hall St. Assocs., 552 U.S. at 584–85.  Accordingly, we reject 

        3  This  is  not  to  suggest  that  the  parties’  affirmative  consent  to 

confirmation  was  required  before  a  federal  court  could  confirm  the  arbitral 
award.  It was not: the award in this case fell under the New York Convention, 
which (unlike the FAA) “does not in any way condition confirmation on express 
or implicit consent.”  Phoenix Aktiengesellschaft, 391 F.3d at 436; see also 9 U.S.C. § 
207,  note  2,  ante.    We  simply  conclude  that  the  parties’  decision  to  expressly 
include  a  consent‐to‐confirmation  term  in  their  contract  convincingly 
demonstrates  their  intent  to  incorporate  principles  of  FAA  review  into  their 
agreement. 
 




                                            13 
the  argument  that  the  shipper  breached  the  charter  agreement  by 
seeking to vacate the award. 

          The  carrier  argues  in  the  alternative  that  the  award  can  be 
sustained under 28 U.S.C. § 1927,4 which authorizes a court to assess 
“costs, expenses, and attorneys’ fees” against any attorney who “so 
multiplies  the  proceedings  in  any  case  unreasonably  and 
vexatiously.”  But an award under § 1927 is proper only “when there 
is  a  finding  of  conduct  constituting  or  akin  to  bad  faith.”    State  St. 
Bank v. Inversiones Errazuriz, 374 F.3d 158, 180 (2d Cir. 2004) (internal 
quotation  marks  omitted).    The  attorney’s  actions  must  be  “so 
completely without merit as to require the conclusion that they must 
have  been  undertaken  for  some  improper  purpose  such  as  delay.”  
Id.    

          A  finding  of  bad  faith  or  improper purpose  is  not  warranted 
on this record.  The petitioner shipper’s arguments on appeal (which 
mirror its arguments below) are not convincing.  Yet the shipper ties 
its  reasoning,  however  flawed,  to  recognizable  legal  concepts.    Its 
manifest‐disregard  argument  relies  on  the  proposition,  not  on  its 
face  absurd,  that  arbitrators  manifestly  disregard  the  law  when  the 
facts  they  find  flatly  and  obviously  preclude  the  legal  conclusions 
they  reach.    Its  “corruption”  and  “misbehavior”  arguments  rely  on 
the  disclosure‐based  framework  we  have  applied  in  evident‐


         More accurately, the carrier states in conclusory fashion that the award 
          4

can be upheld under 28 U.S.C. § 1927.  See Respondent’s Br. 51.   




                                        14 
partiality cases.  See, e.g., Applied Indus. Materials Corp. v. Ovalar, 492 
F.3d 132, 137‐38 (2d Cir. 2007).  These are, as we say, unconvincing 
arguments, but not so unconvincing as to require the conclusion that 
they are made for an improper purpose. 

      Perhaps  something  in  the  record  could  support  a  fee  award 
under § 1927.  But we have not found it, and the respondent carrier 
has made no effort to identify it.  Accordingly, we must reverse the 
District Court’s award of attorney’s fees and costs. 

                            CONCLUSION 

      In sum, we hold that: 

      (1)  The  District  Court  did  not  err  in  denying  the  petitioner 
      shipper’s motion to vacate the arbitral award and granting the 
      respondent carrier’s motion to confirm it; but 

      (2)  The  District  Court  erred  in  awarding  attorney’s  fees  and 
      costs to the respondent carrier.   

      We  thus  AFFIRM  the  District  Court’s  order  of  June  30,  2014 
confirming  the  arbitral  award  but  REVERSE  the  District  Court’s 
order of September 29, 2014 awarding fees and costs. 




                                    15